 THE MEDART COMPANY595truck drivers or other maintenance employees to the shoe factory andbills it for their working time.All employees are eligible for mem-bership in The Wolverine Mutual Benefit Association, conductedexclusively by employees.As noted above, the last contract between the parties, under whichthey bargained for about 2 years, covered production and maintenanceemployees at all the Rockford plants.No other labor organizationseeks to represent any of the employees at any of the plants involvedherein.Although the Employer seeks the exclusion of the power-house employees from any unit found appropriate herein, the Boardhas repeatedly found that powerhouse employees may properly beincluded in such a production and maintenance unit 10Under thesecircumstances, we find that the multiplant unit sought by the Peti-tioner constitutes an appropriate unit 11We find that the following employees of the Employer constitute asingle unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act: All production andmaintenance employees at the Employer's Rockford, Michigan, shoefactory, tannery, warehouse, and powerhouse, excluding office clericalemployees, salesmen and truck drivers, professional employees, watch-men, guards, and supervisors.[Text of Direction of Election omitted from publication in thisvolume.]a0Ford Motor Company, Aircraft Engine Division,96 NLRB 1075.11Oregon Portland Cement Company,83 NLRB 675.THE MEDARTCOMPANY,FRED MEDART DIVISIONandDISTRICTNo.9,INTERNATIONALASSOCIATIONOFMACHINISTS,AFL, PETITIONER.Case No. 14-RC-1128.December18, 1951Supplemental Decision and Certification of RepresentativesOn September 13, 1951, pursuant to a Decision and Direction ofElection issued by the Board herein on August 17, 1951,1 an electionby secret ballot was conducted under the direction and supervision ofthe Regional Director for the Fourteenth Region, among the em-ployees in the voting group described in the Decision.At the conclusion of the election, a tally of ballots was issued andserved upon the parties.The tally shows that there were approxi-mately 35 eligible voters, and that 34 cast ballots, of which 8 were for195 NLRBNo. 153.97 NLRB No. 85. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Petitioner, 3 were for United Electrical, Radio & Machine WorkersAmalgamated, Local 810, herein called the Intervenor, and 23 werechallenged.As the challenged ballots were sufficient in number to.affect theresults of the election, the Regional Director investigated the chal-lenges and, on October 31; 1951, issued and duly served upon theparties his report and recommendation on challenged ballots, in whichhe recommended that all the challenges be sustained.Thereafter, theIntervenor filed timely exceptions to the Regional Director's report.The Petitioner challenged 23 voters on the ground that they werenot within the unit which, the Board found, might be appropriate.The Board's Decision described this unit as consisting of all die mak-ers, die maker helpers, machinists grades A and B, and maintenancemachinists.The evidence at the representation hearing showed thatthese were the only employees who had the skills of the machinistcraft.The challenged voters, who, the Intervenor contends, should beincluded in the unit, comprise various kinds of machine operators,assemblers,bench hands, and maintenance men. These are not ma-chinists and are not customarily included in a machinist craft group.They were not included in our unit description and therefore were noteligible to vote.Accordingly, we adopt the recommendation of theRegional Director and sustain the challenges to their ballots.In its Decision and Direction of Election, the Board made no finaldetermination as to the appropriate unit, pending the outcome of theelection.The Board now finds that all die makers, helpers, machinistsgrades A and B, and maintenance machinists, at the Employer's St.Louis, Missouri, plant, excluding office and clerical employees, watch-men, guards, professional employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.As the Petitioner has secured a majority of the valid ballots castin the election, we shall certify it as the bargaining representative ofall employees in the appropriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIED that District No. 9, International Associationof Machinists, AFL, has been designated and selected by a majorityof all employees in the unit found appropriate above, as their repre-sentative for the purposes of collective bargaining, and that, pursuantto Section 9 (a) of the Act, the said organization is the exclusiverepresentative of all employees in such unit for the purposes of collec-tive bargaining with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment. CANADADRY GINGER ALE,INCORPORATED597MEMBERSREYNOLDS and STYLEs took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.CANADA DRY GINGER ALE, INCORPORATEDandLOCAL153,OFFICE EM-PLOYEES INTERNATIONAL UNION,AFL,PETITIONER.CaseNo.°3-R6-3668.December19, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George Turitz, hearing officer.The hearing officer's rulings made at the hearingare freefrom preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer' is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer 23.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:Since about 1941 the Employer has executed contracts with the In-tervenor covering the office employees sought by the Petitioner in thiscase.During the period before 1948, these contracts contained union-securityclauses.However, in the 1948 agreement, which extendedthe then existing agreements to July 1, 1949, and contained a 60-dayautomatic renewal clause, it was provided that "Article II and anyother reference to Union Shop shall not become operativeunless anduntil the Union shall deliver to Canada Dry under and pursuant toSection 9 E of the Taft Hartley law a certificate authorizing the Unionto make an agreement with Canada Dry Ginger Ale, Incorporated re-quiring membership in the Union as a condition of employment."This contract was apparently renewed until 1950.On August 22,1950, the contracting parties executeda new agreement,to extend1The Employer's name appears in the caption as amended at the hearing.2American Federation of Office Employees,Local 20940,AFL, herein called the Inter-venor, was properlypermitted to intervene on the basis of its existing contract with theEmployer.97 NLRB No. 42.980209-52-vol. 97-39